Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 JASMIN JOHNSON,                                                      Docket No.: 20-Civ-5685
                                     Plaintiff,

                  -against-
                                                                       COMPLAINT
 U.S. BUS CHARTER & LIMO, INC. D/B/A U.S.
 COACHWAYS,
                                                                       JURY TRIAL DEMANDED
                                     Defendant.
 ------------------------------------------------------------------X
        Jasmin Johnson (“Ms. Johnson” or “Plaintiff”), by her attorneys, Joseph & Norinsberg,

LLC, as and for her Complaint against U.S. Bus Charter & Limo, Inc. d/b/a U.S. Coachways

(“Coachways” or “Defendant”), alleges and states as follows:


                                    PRELIMINARY STATEMENT


        1.       This is a civil action based upon Defendant’s violations of Plaintiff’s rights

guaranteed by the: (i) anti-discrimination and anti-sexual harassment provisions contained under

§ 296 (1)(a) of the New York State Human Right Law (“NYSHRL”) and Title 8 of the

Administrative Code of the City of New York, also known as the New York City Human Rights

Law (“NYCHRL”); (ii) anti-retaliation provisions under the NYSHRL and the NYCHRL; (iii)

aiding and abetting liability provision under the NYCHRL; and (iv) any other causes of action that

can be inferred from the facts set forth herein.

        2.       Defendant operates and manages a national bus charter company. Plaintiff began

working for Defendant in March of 2015 as a clerk for Defendant’s guest services. In July of

2016, Plaintiff was directed to report to Defendant’s manager Nicholas Cianciaruso (“N.C.”) who

immediately subjected Plaintiff to discrimination and harassment on the basis of her gender, which

directly interfered with her work performance and created a hostile work environment.

                                                        1
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 2 of 9 PageID #: 2




       3.      Specifically, Plaintiff was repeatedly subjected to inappropriate and unsolicited

remarks, overtures and piercing sexual stares from N.C. This unlawful conduct did not subside

despite Plaintiff’s repeated rejections and formal complaint to Defendant’s human resources

department (“HR”).

       4.      Further, Defendant has a shameful history of engaging in retaliatory practices

against employees who exercise their rights under the anti-discrimination laws. Shortly after

Plaintiff’s complaint, N.C. abused his authority and engaged in a retaliatory campaign in the form

of undeterred hostility, critical supervision and disciplinary action. Defendant knowingly and

willfully aided and abetted to the unlawful conduct by permitting N.C. to remain Plaintiff’s

supervisor and turned a blind eye to blatant acts of retaliation that culminated in Plaintiff’s

constructive discharge.

       5.      Accordingly, Plaintiff brings this action to remedy Defendant’s violations of the

NYSHRL and NYCHRL during the applicable statute of limitations.

                                JURISDICTION AND VENUE


       6.      This Court has Jurisdiction over the parties under 28 U.S.C. § 1332, since Plaintiff

is a resident of the State of Georgia, and Defendant’s principal place of business is located in the

State of New York, and the amount in controversy exceeds $75,000.00.

       7.      Venue is properly placed in the United States District Court for the Eastern District

of New York, pursuant to 28 U.S.C. § 1391(b)(1), since Defendant’s principal place of business is

located in the County of Richmond, and in the City and State of New York.

                                        JURY DEMAND

       8.      Plaintiff respectfully demands a trial by jury of all issues and claims in this action.




                                                  2
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 3 of 9 PageID #: 3




                                           PARTIES

Plaintiff

        9.    At all relevant times herein, Plaintiff Ms. Johnson, a female, was and is a resident

of the State of Georgia with her primary place of work being in the City and State of New York.

       10.    Plaintiff Ms. Johnson was an “individual” and an “employee” entitled to protection

as defined by both the NYSHRL and NYCHRL.

Defendant

       11.    At all relevant times herein, Defendant U.S. Bus Charter & Limo, Inc. d/b/a U.S.

Coachways (“Coachways”), was and is a foreign business corporation, with its principal place of

business located at 100 St. Mary’s Avenue, Staten Island, New York.

       12.    At all times herein, Plaintiff worked as a clerk for Coachways’ guest services

department. Specifically, Coachways’ own payroll records confirm that it was the entity that

compensated Plaintiff during the relevant time periods.

                                 FACTUAL ALLEGATIONS

Ms. Johnson’s Employment with Defendant

       13.    Defendant hired Ms. Johnson on March 9, 2015, as a clerk for Defendant’s guest

services department.

       14.    Throughout her employment, Ms. Johnson was recognized as an exemplary

employee who was pivotal in Defendant’s social media platform expansion, and who drastically

improved Defendant’s rating with customers.

       15.    Despite her accomplishments, Ms. Johnson was subjected to blatant acts of gender

discrimination and sexual harassment from her supervisor N.C., which created a hostile and

offensive work environment.



                                                3
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 4 of 9 PageID #: 4




        16.     When Ms. Johnson objected to this unlawful discriminatory treatment, N.C.

deployed a retaliatory agenda of flagrant harassment, which culminated in Ms. Johnson’s

constructive discharge on July 14, 2018.

Ms. Johnson Becomes the Target of N.C.’s Sexual Harassment

        17.     On or about July of 2016, N.C. became Ms. Johnson’s supervisor.

        18.     On or about September of 2017, N.C.’s assistant Yolanda Torres (“Ms. Torres”)

informed Ms. Johnson that she was in an intimate relationship with N.C.

        19.     N.C.’s predatory tendencies were well known and ignored by Coachways.

        20.     During this time, N.C. began to inappropriately ask Ms. Johnson questions about

her personal life.

        21.     N.C. regularly peppered Ms. Johnson with unsolicited compliments such as, “I love

how you wear that outfit,” “I like how you did your makeup,” “You have a nice figure” and “You

are so beautiful.” Ms. Johnson became visibly upset by N.C.’s conduct, yet N.C. remained

undeterred.

        22.     N.C. would often subject Ms. Johnson to prolonged and piercing sexual stares. To

ensure that Ms. Johnson understood the intent behind his illicit body scans, N.C. punctuated these

inappropriate stares with comments such as: “Spanish women are so hot,” “Spanish women are

the most affectionate,” and “I would stray for a Spanish woman.”

        23.     Additionally, N.C. repeatedly summoned Ms. Johnson to his office to discuss

personal non-work-related matters.

        24.     On several occasions, Ms. Johnson told N.C. his actions made her extremely

uncomfortable and asked him to stop. In response, N.C. would ignore her objections and

intensified the volume of harassment he inflicted on her.



                                                4
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 5 of 9 PageID #: 5




       25.     On or about April of 2018, Ms. Torres informed Ms. Johnson that she was dating

someone and was looking to end her relationship with N.C. Ms. Torres told Ms. Johnson that N.C.

refused to break up with her and was persistent about spending time with her. While appearing to

be alarmed, Ms. Torres asked Ms. Johnson to help her avoid and/or interrupt any closed-door

meetings with N.C.

Defendant Unlawfully Retaliates Against Ms. Johnson

       26.     After speaking to Ms. Torres, Ms. Johnson reported N.C.’s unlawful conduct to

Coachways’ human resource department (“HR”).

       27.     In response, HR moved Ms. Johnson’s desk away from N.C. and asked her to

communicate with N.C. via email.

       28.     Despite having learned that N.C. had sexually harassed Ms. Torres and Ms.

Johnson, Defendant’s principal Edward Telmany (“E.T.”) continued to allow N.C. to supervise

Ms. Johnson.

       29.     To protect herself, Ms. Johnson copied HR in all of her emails to N.C. This angered

N.C., who in retaliation began to scrutinize Ms. Johnson’s work performance.

       30.     In clear retaliation for refusing to meet with him privately in his office, N.C.

disciplined Ms. Johnson for having an “attitude” and “poor communications skills.” In all her

years, this was the first time that Defendant accused her of having an “attitude” or “poor

communication skills.”

       31.     Desperate for a pretext to further his retaliatory agenda, N.C. openly reprimanded

Ms. Johnson for not knowing how to make coffee.




                                                5
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 6 of 9 PageID #: 6




       32.      On July 14, 2018, Ms. Johnson could no longer handle N.C.’s discriminatory and

retaliatory actions, as well as Defendant’s failure to take any corrective action, and she tendered

her resignation.

       33.      E.T. not only permitted N.C.’s retaliation but encouraged it. Although E.T. was

fully aware that Ms. Johnson’s resignation was due to N.C.’s unlawful conduct, E.T. was actually

happy to learn about her resignation, and in response sent, his HR department a text with a smiley

face emoji.

                     FIRST CAUSE OF ACTION AGAINST DEFENDANT
            (Gender Discrimination and Sexual Harassment in Violation of Section § 296
              of the NYSHRL and Title 8 of the Administrative Code of the NYCHRL)

       34.      Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       35.      The NYSHRL and NYCHRL prohibit sexual harassment in the workplace and

discrimination in the terms, conditions and privileges of employment on the basis of gender.

       36.      As set forth above, N.C. discriminated against Ms. Johnson on the basis of gender

in violation of the NYSHRL and NYCHRL by subjecting her to a hostile work environment in the

form of unsolicited compliments, piercing sexual stares and highly inappropriate remarks and

suggestions which culminated in Ms. Johnson’s constructive discharge.

       37.      Additionally, Defendant was well aware of N.C.’s predatory tendencies which

extended beyond Ms. Torres’ and Ms. Johnson’s harassment complaints. Despite the foregoing

notice, Defendant willfully failed to conduct a proper investigation and take adequate remedial

measures.

       38.      As a direct and proximate result of Defendant’s discriminatory conduct in violation

of the NYSHRL and NYCHRL, Ms. Johnson has suffered, and continues to suffer, monetary



                                                  6
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 7 of 9 PageID #: 7




and/or economic damages, severe mental anguish and emotional distress, including, but not limited

to, depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.

                                   SECOND CAUSE OF ACTION
                        (Retaliation in Violation of the NYSHRL and NYCHRL)

        39.     Plaintiff hereby repeats, reiterates, and realleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

        40.     The NYSHRL and NYCHRL prohibit retaliation by any person against any

individual who in good faith complaints about discriminatory practices to which he or she has been

subjected.

        41.     As described above, Defendant retaliated against Plaintiff in violation of the

NYSHRL and NYCHRL. Specifically, Plaintiff engaged in protected activity when she formally

complained of N.C.’s harassment to Defendant’s HR.

        42.     Defendant’s retaliatory conduct began almost immediately thereafter in the form of

undeterred hostility, critical supervision and disciplinary action and culminated in Plaintiff’s

constructive discharge.

        43.     The temporal proximity between Plaintiff’s exercise of her rights under the

NYSHRL and NYCHRL, on the one hand, and Defendant’s adverse employment action, on the

other, gives rise to an inference of retaliation.

        44.     As a direct and proximate result of Defendant’s retaliatory conduct in violation of

the NYSHRL and NYCHRL, Ms. Johnson has suffered, and continues to suffer, monetary and/or

economic damages, severe mental anguish and emotional distress, including, but not limited to,

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-


                                                    7
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 8 of 9 PageID #: 8




confidence, and emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.

                                   THIRD CAUSE OF ACTION
                          (Aiding and Abetting in Violation of the NYCHRL.)

            45.   Plaintiff hereby repeats, reiterates and realleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

            46.   Following Plaintiff’s complaint, Defendant knowingly and willfully aided and

abetted to N.C.’s discriminatory and retaliatory conduct in violation of the NYCHRL.

Specifically, Defendant permitted N.C. to remain Plaintiff’s supervisor and turned a blind eye to

blatant acts of retaliation that culminated in Plaintiff’s constructive discharge.

            47.   Defendant’s principal E.T. not only permitted N.C.’s retaliation but encouraged it.

Although E.T. was fully aware that Ms. Johnson’s resignation was due to N.C.’s unlawful conduct,

E.T. was actually happy to learn about her resignation, and in response sent, his HR department a

text with a smiley face emoji.

            48.   As a direct and proximate result of Defendant’s actual participation in the conduct

that gave rise to the discriminatory and retaliatory conduct in violation of the NYCHRL, Ms.

Johnson has suffered, and continues to suffer, monetary and/or economic damages, severe mental

anguish and emotional distress, including, but not limited to, depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which she is entitled to an award of monetary damages and other relief.

   WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:

       i.         An order awarding all back wages with appropriate statutory penalties;

      ii.         an order awarding compensatory damages in an amount to be determined at trial;

     iii.         an order awarding punitive damages in an amount to be determined at trial;

                                                   8
Case 1:20-cv-05685-RRM-RML Document 1 Filed 11/23/20 Page 9 of 9 PageID #: 9




      iv.         reasonable attorneys’ fees and costs; and

      v.          directing such other and further relief as the Court may deem just and proper,
                  together with attorneys’ fees, interest, costs and disbursements of this action.

Date: New York, New York
      November 23, 2020

                                                       Respectfully submitted,


                                                       JOSEPH & NORINSBERG, LLC


                                                       By: ___________________________
                                                       Jon L. Norinsberg, Esq.
                                                       Bennitta L. Joseph, Esq.
                                                       Diego O. Barros, Esq.
                                                       110 East 59th Street, Suite 3200
                                                       New York, New York 10022
                                                       Tel: (212) 227-5700
                                                       Fax: (212) 656-1889
                                                       Email: diego@norinsberglaw.com
                                                       Attorneys for Plaintiff


To:         U.S. Bus Charter & Limo, Inc. d/b/a U.S. Coachways
            100 St. Mary’s Avenue
            Staten Island, New York 10305
            Defendant




                                                   9
